Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 18-22531-CIV-WILLIAMS

TROY ELDRIDGE,
Plaintiff,
V.
PET SUPERMARKET INC.,

Defendant.

 

ORDER

 

This matter is before the Court on Defendant Pet Supermarket Inc.’s motion to
dismiss (DE 116) Plaintiff's Second Amended Complaint (DE 17) (“Complaint”) for lack of
standing, filed on September 24, 2019. On October 8, 2019, Plaintiff filed a response (DE
119) and on October 15, 2019, Defendant filed a reply (DE 120). For the reasons

discussed below, the Defendant’s motion to dismiss is GRANTED.
I. BACKGROUND

On June 22, 2018, Plaintiff Troy Eldridge initiated this putative class action against
Pet Supermarket Inc. for alleged violations of the Telephone Consumer Protection Act
(“‘TCPA’). Plaintiff asserts that Pet Supermarket transmitted telemarketing and
advertising text messages to him and others similarly situated without consent by using
an Automatic Telephone Dialing System (“ATDS’). (DE 17 at 1.)

Defendant owns and operates a pet care supply retail chain throughout the United
States. (/d. at 99 19, 20.) Plaintiff claims that Pet Supermarket sent him seven
unauthorized telemarketing and advertisement text messages between December 19,

2017 and June 8, 2018. On December 19, 2017, Plaintiff visited a Pet Supermarket store
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 2 of 15

in Miami, Florida to purchase items for his dog. (/d. at | 21.) During the visit, Plaintiff
learned about a raffle for a yearlong supply of free pet food. (/d. at] 22.) After finding
that he could enter the raffle by texting the word “PETS” to “650-47,” Plaintiff proceeded
to do so. (/d. at J] 23, 24.) Defendant immediately replied with the following two
messages:
| PETS: Entry received! You’re Incld in this month’s
drawing and to receive text offers. Msg&Data rates may
. apply. 4msgs/mo. Text HELP for help — Reply STOP to

end

PETS: No purchase necessary. 1 winner/mo. Rules at

http:/immrs.co/5pdf5F You consent to receive autodialed

text messages from Pet Supermarket. -Reply STOP to end
(Id. at J 25.) Plaintiff alleges that Pet Supermarket retained his cell phone number from
the raffle and subsequently included him in its automated text advertising campaign
without his consent. (/d. at 91-27.) On February 24, 2018, Defendant sent Plaintiff another
text from the “650-47” number: |

PET SUPERMARKET: We're updating our # to better serve

you. Soon, your favorite pet deals will come from 37623.

Save $5 wicode14136end 2/25 — Reply STOP to end
(Id. at § 26.) From April 20, 2018 to June 8, 2018, he claims that Defendant sent him

four additional telemarketing and advertising text messages from its “376-23” short-code

number: .

e April 20, 2018: PET SUPERMARKET: Welcome to our New #! Puppy Kisses &
Purring Faces await your Embraces at our Adoption Event this Fri, Sat&Sun.
See you there! Reply STOP to end. (/d. at {| 29.)

e May 11, 2018: PET SUPERMARKET: ‘Happy Mother's Day! Celebrating all Pet
Moms this weekend wi $5 off $30 Coupon # 14245. Ends Sun 5/13 Reply STOP
to end. (/d. at J 32.)
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 3 of 15

e May 25, 2018: PET SUPERMARKET: Celebrate Memorial Day Weekend with
Savings! Save $3 on your purchase of $15 or more 1/code 14235 Ends 5/28.
Reply STOP to end. (/d. at 33.) .

e June 8, 2018: PET SUPERMARKET: Looking to Add a pet to the. family? —
Adoptions in-store Fri, Sat & Sun + FREE AdoptionsGuide w/ Coupons for new
pet parents. Reply STOP to end. (/d. at {| 34.)

Plaintiff asserts that Defendant’s texts “invaded [his] privacy, intruded upon his
seclusion and solitude, wasted his time by requiring him to open and read the messages,

depleted his cellular telephone battery, and caused him to incur a usage allocation

deduction to his text messaging or data plan.” (/d. at J 40.)

Il. LEGAL STANDARD
A. Article Ill Standing
To bring a suit in federal court, a party must meet the standing requirements of
Article II] of the Constitution.. Standing “limits the category of litigants empowered to
‘maintain a lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1547 (2016). The “irreducible constitutional minimum” of
standing consists of three elements. Lujan v. Dets. of Wildlife, 504 U.S. 555, 560 (1992).
_ “The plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the |
challenged conduct of the defendant, and (3) that.is likely to be redressed by a favorable
judicial decision.” Spokeo, 136 S.Ct. at 1547. “The plaintiff, 3 as the party invoking federal
jurisdiction, bears the burden of establishing these elements.” /d.
B. Motion to Dismiss for Lack of Standing
Because standing is jurisdictional, a defendant can move to dismiss a complaint

for lack of standing under Rule 12(b)(1). See Stalley ex rel. U.S. v. Orlando Reg’
3
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 4 of 15

Healthcare Sys., Inc., 524 F.3d.1229, 1232 (11th Cir. 2008). “A defendant can move to
dismiss 4 complaint under Rule 12(b)(1) for lack of subject matter jurisdiction by either
facial or factual attack.” Id. “A facial attack on the complaint requires the court merely to
look and see if the plaintiff has sufficiently alleged a basis for subject matter jurisdiction,
and the allegations in his complaint are taken as true for the purposes of the motion.” /d.
(citation omitted). “By contrast, a factual attack ona complaint challenges the existence
of subject matter jurisdiction using material extrinsic from the pleadings, such as affidavits
-or testimony.” Id. “In the face of a factual challenge to subject matter jurisdiction, the
_ burden is on the plaintiff to prove that jurisdiction exists" by a preponderance of the
evidence. OSI Inc. v. United States, 285 F.3d 947, 991 (1 {th Cir. 2002); Harris v. Bd. of
Trustees Univ. of Alabama, 846 F. Supp. 2d 1223, 1232 (N.D. Ala. 2012). When subject
_ matter jurisdiction is faced with a factual attack, “the. trial court is free to weigh the
evidence and satisfy itself as to the existence of its power to hear the case.” Lawrence
v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990).
III. | DISCUSSION
On September 24, 2019, Pet Supermarket filed a motion to dismiss asserting a
facial and factual attack for lack of standing. Defendant contends that Plaintiff has failed
to adequately plead facts demonstrating a concrete injury-in-fact, an essential element
for Article III’ standing. Defendant relies on . Salcedo v. Hanna, 936 F.3d 1162 (11th Cir.
| 2019), a recent decision in which the Eleventh Circuit found that the plaintiff's alleged
injuries from a single telemarketing: text message were insufficient to state a concrete

injury. Alternatively, Defendant asserts that to the extent that. Plaintiff has adequately -
Case 1:18-cv-22531-KMW. Document 148 Entered on FLSD Docket 03/10/2020 Page 5 of 15

stated a concrete injury, Plaintiff cannot withstand a factual attack by establishing that he
suffered such an injury by a preponderance of the evidence.
A. How Many Text Messages Violate the TCPA?

The: Court first considers the threshold issue of the number of text messages
Plaintiff has plausibly alleged are in violation of the TCPA. The number of texts that
constitute unconsented “advertisement” and “telernarketing” is relevant to the standing
analysis because only conduct that violates the TCPA. confers standing. See Spokeo,
136 S.Ct. at 1 547. Pet Supermarket argues that only two of the text messages constitute
unconsented “advertisement” and “telemarketing,” while Plaintiff contends that all seven
violate the TCPA. | |

The TCPA prohibits the use of ATDS to “make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party)... to
any telephone number assigned toa... cellular telephone service.” 47 U.S.C. § 227
(b)(1)(AY(i. A text message to a cell phone qualifies as a “call” under the TCPA. See
Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016) (“A text message to a cellular
telephone, it is undisputed, qualifies as a ‘call’ within the compass of [the TCPA]”). FCC
regulations prohibit the use of an ATDS to make an “advertisement” or “telemarketing”
call without the “prior express written consent” of the party. Edelsberg v. Vroom, Inc.,

~ 2018 WL 1509135, at *3 (S.D. Fla. Mar. 27, 2018) quoting 47 C.F.R. § 64.1200(a)(2))
(emphasis added). The TCPA regulations define ‘advertisement’ as “any material
advertising the commercial availability or quality of any property, goods, or services,” and

“telemarketing” as ‘the initiation of a telephone call or message for the purpose of

5.
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 6 of 15

encouraging the purchase or rental of; or investment in, property, goods, or services,
which is transmitted to any person.” 47 C.F.R. § 64.1200(f). Other texts require only prior
express consent to be legal under the TCPA. See Edelsberg, 2018 WL 1509135, at *3.
1. The December 19, 2017 Messages
Plaintiff has failed to sufficiently demonstrate that the December 19, 2017 texts
violate the TCPA because they simply confirm a “registration process initiated by the
plaintiff in response toa marketing communication.” Newhart v. Quicken Loans Inc., 2016
WL 71 18998, at *3 (S.D. Fla. Oct. 12, 2016). Specifically, the December 19, 2017 texts
are not “telemarketing” or “advertisement” because Defendant sent them in direct
_fesponse to Plaintiffs voluntary registration in the raffle and for “confirmatory” purposes.
See Daniel v. Five Stars Loyalty, Inc., 2015 WL 7454260, at *4 (N.D. Cal. Nov. 24, 2015)
(‘a confirmatory text as part of the process of registering for [a promotional program is] -
nota telemarketing-message.”): Wick v. Twilio Inc., 2016 WL 6460316 (W.D. Wash. Nov.
1, 2016). The content of the texts relates solely to Plaintiffs registration; the first message
merely verified Plaintiff's registration, stating ‘Entry received! You're incld in this month's _
drawing and to receive text offers.” (DE 17 at] 25.) The second text provided information
about the raffle to new registrants, stating “No purchase necessary. 1 winner/mo. Rules
at http:/mmrs.co/5pf5F.” Id. Neither of these texts promoted any of Pet Supermarket’s
products or services, or referenced shopping or purchasing, And the mere fact that the
texts confirmed Plaintiff's registration in a raffle, and may encourage him to purchase
Defendant's products in the future, is “simply. too attenuated to give rise to a clear,

unequivocal implication of advertising.” Edelsberg, 2018 WL 1509135, at 6 (citation

6
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 7 of 15

omitted). Thus, Plaintiff has failed to sufficiently allege that these text messages violate
the TCPA; the Complaint indicates that he provided express consent by voluntarily texting
Defendant from his cell phone to enroll in the raffle. See Daniel, 2015 WL 7454260, at *6
(‘the great weight of authority holds. that an individual who knowingly provides her
telephone number to another party without limiting instructions has given her prior .
express consent to receive calls at that number from that party.”) (citation omitted).
2. The Subsequent Messages. | |
The Court finds that Plaintiff has sufficiently alleged that the five text messages he
_ received from. February 24, 2018 to June 8, 2018 are unconsented “advertisement” and
“telemarketing” in violation of the TCPA. The three text messages sent on February 24,
2018, May 1 1, 2018, and May 25, 2018 each contain coupons or discount codes, and are
‘therefore “telemarketing” and “advertising” because they appear to encourage the
purchase of goods and services. See Larson v. Harman Mgmt. Corp., 2016 WL 6298528,
at *4 (E.D. Cal. Oct. 27, 2016) (text messages containing coupons and discounts
“plausibly appear to both advertise the availability of and encourage the purchase of
particular goods.”). On April 20, 2018 and June 8, 2018, Plaintiff alleges that he received
text messages informing him of pet adoption events at one of Defendant's stores. (DE 17
at J 29, 34.) Defendant contends that these texts are informational, as they did not
expressly promote or advertise its: products or services. The Court disagrees.
Courts have found invitations to events constitute unsolicited advertisement under
the TCPA even if they do not expressly market goods or services. See Physicians

Healthsource, Inc. v. Boehringer Ingelheim Pharm., Inc., 847 F.3d 92, 95 (2d Cir. 2017)

7
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 8 of 15

(finding that an invitation to free seminar leads to the “plausible conclusion that the fax
had the commercial purpose of promoting [the defendant's] products or services. .
Businesses are always eager to promote their -wares and usually do not fund _
presentations for no business purpose.”); Eric B. Fromer Chiropractic, Inc. v. Si-Bone,
Inc., 2019 WL 3577050 (N.D. Cal. Aug. 5, 2019). Even though Defendant's text
messages do not expressly promote its products or services, they nonetheless support
the reasonable conclusion that they were for a commercial purpose. Specifically, the
texts raise the ‘inference that they were intended to encourage people to attend the
adoption event, adopt a pet, and purchase products for their care.. This inference is
bolstered by the June 8, 2018 text's reference to a new pet parent guide with coupons for
attendants. (DE 17 at q 29, 34.) Because Plaintiff maintains that he did not provide
express written consent to receive any of these texts, he has adequately alleged that they
violate the TCPA, | |

B. Does Plaintiff's Complaint Survive a Facial and Factual Attack for
Lack of Standing?

Defendant has asserted a facial and factual attack on the Complaint for lack of
standing—specifically, for lack of a concrete injury-in-fact. Accordingly, there are two
issues before the Court: (1) whether Plaintiff has adequately alleged a concrete injury-in-
fact, and (2) whether Plaintiff has established bya preponderance of the evidence that

_ he suffered a concrete injury-in-fact. See Stalley, 524 F.3d at 1232. |

“To establish standing, an injury in fact must be concrete.” Salcedo, 936 F.3d at
1167. A damage can constitute a concrete injury even if it is intangible. See id. “In

~ determining whether an intangible harm constitutes injury in fact, both history and the

8
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 9 of 15

judgment of Congress play important roles.” Spokeo, 136 S. Ct. at 1549. Courts should

- “consider whether an alleged intangible harm has a close relationship to a harm that has

‘traditionally been regarded as providing a basis for a lawsuit in English or American
courts.” /d. Moreover, Congress “is well positioned to identify tangible harms that meet.
minimum Article III requirements,” and “may elevate to the status of legally cognizable
injuries concrete, de facto injuries that were previously inadequate in law.” - /d. (citation
and brackets omitted). A plaintiff does not “automatically satisfy the injury-in-fact
requirement whenever a statute grants a person a statutory right and purports to authorize
that person to sue to vindicate that right. Article III standing still requires a concrete injury
even in the context of a statutory violation.” /d.

Plaintiff's allegations regarding the injuries he sustained from Defendant's text
messages are contained in a single sentence: he claims that the texts “invaded [his]
privacy, intruded upon his seclusion and solitude, wasted his time by requiring him to
open and read the messages, depleted his cellular telephone battery, and caused him to
incur a usage allocation deduction to his text messaging or data plan.” (/d. at q 40.)

1. Plaintiff's Allegations of Loss of Privacy, Wasted Time, and Intrusion
Upon Seclusion Fail to Survive a Facial Attack

In light of Salcedo, the Court must find that Plaintiffs alleged injuries—invasion of
privacy, intrusion upon seclusion, and wasted time from receiving five unauthorized text
messages over a three-month period—do not state a concrete injury-in-fact. The plaintiff
in Salcedo brought a putative TCPA class action against a law firm that had sent him a
text message offering a discount on its services. There, the plaintiff claimed that the
defendant's message “caused Plaintiff to waste his time answering or. otherwise

9
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 10 of 15

addressing the message,” rendered the plaintiff and his cell phone “unavailable for other
pursuits,” and “resulted in an invasion of Plaintiff's privacy and right to enjoy the full utility
of his cellular device.” Salcedo, 936 F.3d at 1167. The Eleventh Circuit concluded that
these “intangible and ephemeral” alleged harms “qualitatively do not constitute a concrete
injury.” /d. at 1173. In reaching this conclusion, the Eleventh Circuit examined the
legislative history of the TCPA as well as historical torts that provide access to federal
courts.

First, the court found that the privacy concerns undergirding the TCPA’s prohibition
on residential telemarketing—loss of privacy in one’s home—are qualitatively different
from the loss of privacy caused by a single unsolicited text message. The court explained
that “[the TCPA’s] privacy and nuisance concerns about residential telemarketing are less
clearly applicable to text messaging .. . a single unwelcome text message will not always
involve an intrusion into the privacy of the home in the same way that a voice call to a
residential line necessarily does.” /d. at 1169. Additionally, the court found that the loss
of privacy from a single unwanted text message does not have a close relationship to
harm that could provide a basis for the historical tort of intrusion upon seclusion,
explaining that this tort’s “requirement that the interference be ‘substantial’ and ‘strongly
object[ionable]’ instructs us that a plaintiffs might be able to establish standing where an
intrusion upon his privacy is objectively serious and universally condemnable.” /d. The
Eleventh Circuit explained that “Salcedo’s allegations fall short of this degree of harm.
We do not see this type of objectively intense interference where the alleged harm is

isolated, momentary, and ephemeral.” /d.

10
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 11 of 15

The Eleventh’s Circuit reasoning for refusing to find the plaintiffs allegations of
loss of privacy sufficient to state a concrete injury applies equally here. Like the plaintiff
in Salcedo, Plaintiff “has not alleged that he was in his home when he received [the]
message{s],” or “anything like enjoying dinner at home with his family and having the
domestic peace shattered by the ringing of the telephone,” or any similar scenarios. /d.
at 1170, 1172; see also Zemel v. CSC Holdings LLC, 2017 WL 4503995, at *5 (D.N.J.
Apr. 26, 2017). Similarly, the loss of privacy from receiving one unwanted text message
per month over a three-month period does not rise to the level of being such an
“objectively serious and universally condemnable” intrusion on Plaintiff's privacy, so as to

| resemble the injury actionable under intrusion upon seclusion. Id. at 1171.
Under the reasoning of Salcedo, Plaintiffs allegations of wasted time from opening
: and reading five text messages—received on five discrete occasions over a three-month
period—also do not constitute a concrete injury-in-fact. Cases cited by Plaintiff, in which
courts have found wasted time from receiving a junk fax or telemarketing call sufficient to
confer standing, are distinguishable. ' See DE 119 at 17. As discussed in Salcedo, the
time wasted from opening and reading a text message is qualitatively different from the

time wasted from receiving other forms of telemarketing, because “[a] cell phone user can

 

1 Specifically, in concluding that wasted time from receiving a single unwanted
“telemarketing” text message fails to state a concrete injury-in-fact, the court addressed
its decision in Palm Beach Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781
F.3d 1245 (11th Cir. 2015), where it found that the time wasted from receiving a single
junk fax satisfied the concrete injury requirement. The court in Salcedo explained that
’ the time wasted from receiving a junk fax is qualitatively different from time wasted from
receiving a telemarketing text because “[a] fax message consumes the receiving device
entirely, while a text message consumes the receiving device not at all.” /d. at 1168.

11
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 12 of 15

continue to use all of the device’s functions. . . While " is receiving a text message.”
Salcedo, 936 F. 3d at 1168. Moreover, the Complaint suggests that Plaintiff spent no
longer than seconds each time he opened and read the texts: each text consists of only cv
_ a few lines and contains less than 30 words. And Plaintiff has not alleged that he spent
any time unsubscribing from the texting campaign (by replying to the texts with “STOP, ,
Accordingly, as in Salcedo, the time Plaintiff spent reading the texts—individually or in the
aggregate—is appreciably less than the time the Eleventh Circuit has found sufficient to
constitute a concrete injury in its previous cases?: the court in Salcedo explained that
“[Eleventh Circuit] precedents strongly suggest that concrete harm from wasted time
requires, at the very least, more than a few seconds.” Id. at 1173.
Plaintiff cites to the Ninth Circuit case Van Patten v. Vertical Fitness Grp. LLC, 847
F. 3d 1037, 1043 (9th. Cir. 2017), in which the court found that the receipt of two
unsolicited text messages was sufficient to confer the plaintiff standing? But in deciding
Salcedo, the Eleventh Circuit expressly disavowed Van Patten, explaining “we find our
sister circuit's decision involving this precise issue unpersuasive.” Salcedo, 936 F.3d at

1168. And while courts in other circuits may disagree with Salcedo, see, e.g., Melito v.

 

2 Because Plaintiff's allegations regarding loss of privacy, intrusion upon seclusion, and
- wasted time do not survive a facial attack, the Court need not analyze whether they
survive a factual attack.

3 Plaintiff also relies on district court cases in this circuit that have found that a plaintiff
who has received one or two unsolicited telemarketing text messages possesses

~ standing to bring a TCPA claim. However, each of these cases, which relied on the
reasoning in Van Patten, was issued prior to Salcedo.

12
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 13 of 15

Experian Mktg. Sols., Inc., 923. F.3d 85 (2d Cir. 2019): Gadelhak v. AT&T Servs., Inc.,
2020 WL 808270 (7th Cir. Feb. 19, 2020), this Court is bound by its reasoning.

Plaintiff further argues that Salcedo is inapposite because the consumer there
received only a single text message, while Plaintiff received several. The Court must
disagree. The standing analysis in Salcedo focused on the qualitative nature of the
alleged harm; the fact that the plaintiff received only one text message did not alter its
conclusion that the alleged injuries “are categorically distinct from those kinds of real but
intangible harms” sufficient to confer a plaintiff standing. /d. at 1172. The Eleventh Circuit
explained. that “[t]here is no minimum quantitative limit required to show injury: rather the
focus is on the qualitative nature of the injury, regardless of how small the injury may be.”
Id. at 1172 (citation omitted). The Eleventh Circuit's rationale for finding the plaintiff's
alleged loss of privacy and wasted time from receiving a single text message are not

' qualitatively “the kind of harm that constitutes an injury in fact’ applies equally here, where
Plaintiff received only one or two sporadic, short texts per month in a three-month period.
Id. Because Plaintiff's alleged injuries are qualitatively indistinguishable from those

_alleged in Salcedo, the Court must follow the Eleventh Circuit's reasoning and find that
they fail to state a concrete harm.‘

2. Plaintiff's Allegations of Consumption of Phone Battery and Data Plan
Fail to Survive a Factual Attack

 

4 While there may exist a case where the quantitative dimension could alter the qualitative
standing analysis—e.g., when a defendant's texts “are repeated with such persistence ©
and frequency as to amount to a course of hounding the plaintiff'—the Court does not
believe this to be that case. Salcedo, 936 F.3d at 1171; see also Gadelhak, 2020 WL
808270, at *3 (noting that the standing analysis in Salcedo may have “come out differently
in a case in which the greater number of texts strengthened the analogy to the common ~

law tort.”).
13 -
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 14 of 15

Salcedo did not address whether the consumption of phone battery or a
consumer’s messaging and data plan constitutes a concrete injury, but the Court need
not decide this issue because even if these injuries constitute a concrete injury, the
Complaint cannot survive a factual attack. See Klescewski v. United States, 843 F. Supp.
543, 544 (D.S.D. 1993) (“The Court, however, need not dismiss the action by reason of
its facial examination because the plaintiffs’ complaint fails to survive a ‘factual’ attack.”);
Crystallex Int'l Corp. v. Bolivarian Republic of Venezuela, 333 F. Supp. 3d 380, 389 (D.
Del. 2018) (“when a motion to dismiss presents both types of attacks, the plaintiff must
overcome both in order for its claims to proceed.”). “If a defendant makes a factual attack
upon the court’s subject matter jurisdiction, submitting evidentiary materials, the plaintiff
is ‘also required to submit facts through some evidentiary method and has the burden of
proving by a preponderance of the evidence that the trial court does have subject matter
jurisdiction.” Harris, 846 F. Supp. 2d at 1232 (citation omitted).

Here, Plaintiff has failed to demonstrate by a preponderance of the evidence that
Defendant's texts depleted his battery or consumed his cellular data and messaging plan.
Defendant introduced portions of Plaintiffs deposition transcript in which he explained
that he had subscribed to an unlimited data and messaging plan as of the date of the
deposition, and that he did not remember which plan he was on when he received
Defendant’s texts. See DE 116 at 10. Plaintiff further admitted that he did not know if
Defendant's texts had cost him any money or whether they had consumed his messaging
and data plan. /d. Plaintiff has not provided any evidentiary support to show that the

texts at issue consumed his phone’s battery or data and messaging plan, or caused him

14
Case 1:18-cv-22531-KMW Document 148 Entered on FLSD Docket 03/10/2020 Page 15 of 15

~to incur any specific charges. Absent such evidence, Plaintiffs allegations regarding
depletion of his phone battery or data and cellular plan fail to withstand a factual attack.
See Active Acquisitions, LLC v. B+S Card Servs. GMBH, 2013 WL 12167540, at "9 (M.D.
Fla. May 10, 2013) (dismissing action because the plaintiff failed to “provide[] a trace of
| evidence refuting [the defendant's] factual attack on subject matter jurisdiction”); Roberts
v. Swearingen, 358 F. Supp. 3d 1341, 1343 (M.D. Fla. 2019); Sream Inc. v. HHM Enter.
Partners, Inc., No. 16-CV-62641, 2017 WL 6409000, at *2 (S.D. Fla. Apr. 27, 2017).
IV. CONCLUSION:
For the reasons stated above, the Court finds that the Complaint fails to survive a
facial and factual attack for lack of standing.
Accordingly, it is ORDERED AND ADJUDGED as follows:
(1) Defendant's Motion to Dismiss (DE 116) is GRANTED.
(2) Plaintiffs Second Amended Complaint (DE 17) is DISMISSED WITHOUT
PREJUDICE.
(3) | The Clerk of Court shall CLOSE this case.
(4) All pending motions are DENIED AS MOOT. "

DONE AND ORDERED in chambers in Miami, Florida, this G**day of March, 2020

 

Ao
)
=

KATHLEEN M. WILLIAMS
UNITED STATES DISTRICT JUDGE

15
